BARFIELD, Judge.
The employer challenges an order of the Unemployment Appeals Commission reversing the decision of the appeals referee who found that Sharon M. Gosha had been discharged for misconduct connected with her work and was therefore disqualified from receiving unemployment benefits. The Commission rejected the referee’s factual findings which were supported by competent substantial evidence and substituted inappropriate alternative findings of fact. The Commission’s order is REVERSED and REMANDED for affirmance of the referee’s notice of decision.
ERVIN and WIGGINTON, JJ„ concur.